Citation Nr: 0708306	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
left hip.

4.  Entitlement to service connection for depression as 
secondary to prostate cancer.  

5.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to exposure to herbicide agents in 
service.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1955 to July 
1966.  Thereafter, the veteran had Reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating determinations by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Board notes that the issue of service 
connection for depression is limited to service connection as 
secondary to prostate cancer as the veteran has only appealed 
that matter.  In April 2006, the Board remanded the issues on 
the front page of this decision.  

The claim of entitlement to service connection for diabetes 
mellitus, Type II, is properly before the Board, but will not 
be adjudicated at this time.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides; 
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by the decision in Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  

In this case, the veteran had service on a vessel off the 
shore of Vietnam.  

Once a final decision is reached on appeal in the Haas case, 
the adjudication of any cases that have been stayed will 
resume.

FINDINGS OF FACT

1.  The veteran does not currently have a skin disorder.

2.  Arthritis of the left knee was not manifest during 
service, within one year of separation, and is not 
attributable to service.

3.  Arthritis of the left hip was not manifest during 
service, within one year of separation, and is not 
attributable to service.

4.  The veteran is not service connected for prostate cancer.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Left knee arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

3.  Left hip arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

4.  Entitlement to service connection for depression is not 
warranted on a secondary basis.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were issued in May 2003 and July 2003.  
Thereafter, another letter was issued in May 2006.  These 
VCAA letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claims.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; accordingly, his statements regarding medical 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Service Medical Records

On a July 1958 discharge and reenlistment examination, the 
veteran's lower extremities, musculoskeletal system, and 
psychiatric system were all normal.  Birthmarks and scars 
were noted.  He was not otherwise diagnosed as having a skin 
disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  

On an October 1963 submarine physical, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  He was not diagnosed as having a 
skin disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  

On a July 1964 extension examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  He was not diagnosed as having a 
skin disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  

On a July 1966 discharge examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  Birthmarks and a scar were noted.  
He was not otherwise diagnosed as having a skin disorder, 
arthritis of the left hip or left knee, or a psychiatric 
disorder.  

Thereafter, the veteran was separated from active duty.  He 
subsequently had Reserve duty.  

On a June 1983 enlistment examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  He was not diagnosed as having a 
skin disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  Likewise, on his Report of Medical 
History, the veteran denied having swollen or painful joints; 
skin diseases; arthritis; bone, joint, or other deformity; 
depression or excessive worry; or nervous trouble of any 
sort.

On a February 1985 annual examination, no disabilities were 
indicated.  Likewise, on his Report of Medical History, the 
veteran denied having swollen or painful joints; skin 
diseases; arthritis; bone, joint, or other deformity; 
depression or excessive worry; or nervous trouble of any 
sort.

On a January 1986 annual examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  With regard to the skin, scars and a 
birthmark were noted.  The veteran was not diagnosed as 
having a skin disorder, arthritis of the left hip or left 
knee, or a psychiatric disorder.  Likewise, on his Report of 
Medical History, the veteran denied having swollen or painful 
joints; skin diseases; arthritis; bone, joint, or other 
deformity; depression or excessive worry; or nervous trouble 
of any sort.

On a March 1987 annual examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  He was not diagnosed as having a 
skin disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  Likewise, on his Report of Medical 
History, the veteran denied having swollen or painful joints; 
skin diseases; arthritis; bone, joint, or other deformity; 
depression or excessive worry; or nervous trouble of any 
sort.

On a February 1988 annual examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  He was not diagnosed as having a 
skin disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  Likewise, on his Report of Medical 
History, the veteran denied having swollen or painful joints; 
skin diseases; arthritis; bone, joint, or other deformity; 
depression or excessive worry; or nervous trouble of any 
sort.

On a February 1989 annual examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  He was not diagnosed as having a 
skin disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  The scars and birthmark were noted.  
Likewise, on his Report of Medical History, the veteran 
denied having swollen or painful joints; skin diseases; 
arthritis; bone, joint, or other deformity; depression or 
excessive worry; or nervous trouble of any sort.

On a March 1991 Release from Desert Storm examination, the 
veteran's lower extremities, musculoskeletal system, skin, 
and psychiatric system were all normal.  He was not diagnosed 
as having a skin disorder, arthritis of the left hip or left 
knee, or a psychiatric disorder.  Likewise, on his Report of 
Medical History, the veteran denied having swollen or painful 
joints; skin diseases; arthritis; bone, joint, or other 
deformity; depression or excessive worry; or nervous trouble 
of any sort.

On an April 1993 annual examination, the veteran's lower 
extremities, musculoskeletal system, skin, and psychiatric 
system were all normal.  He was not diagnosed as having a 
skin disorder, arthritis of the left hip or left knee, or a 
psychiatric disorder.  Likewise, on his Report of Medical 
History, the veteran denied having swollen or painful joints; 
skin diseases; arthritis; bone, joint, or other deformity; 
depression or excessive worry; or nervous trouble of any 
sort.


Skin Disorder

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of a skin disorder, other 
than his birthmarks and various scars.  The veteran is 
specifically claiming service connection for a skin disorder 
which is the result of exposure to dioxins during service.  
As noted, there is a stay pursuant to Haas on service 
connection cases for veterans who served on a vessel off the 
shore of Vietnam.  The veteran had such service, however, the 
veteran does not have a post-service diagnosis of any current 
skin disorder. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau.  The 
veteran has received extensive post-service medical treatment 
for unrelated medical issues.  There is no record of any skin 
disorder.  The veteran has been repeatedly advised of the 
necessity of a current diagnosis of a skin disorder.  He has 
not submitted any supporting competent medical evidence nor 
do any of the voluminous records contained in his claims 
files reflect any current diagnosis.  Absent a current 
diagnosis, service connection is not warranted.

Accordingly, service connection for a skin disorder is 
denied.


Arthritis of the Left Knee and Left Hip

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of arthritis of the left 
knee or of the left hip.  

Post-service, in April 2000, VA records reflect that the 
veteran was initially diagnosed as having osteoarthritis of 
the left knee.  In January 2002, he complained of left hip 
pain.  In March 2005, it was noted that the veteran had 
arthritis.  

The veteran maintains that the currently diagnosed arthritis 
was incurred during service.  However, he is not competent to 
make this assessment.  See Espiritu.  Further, he did not 
file a claim of service connection for over three decades 
after he was separated from active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The competent evidence does not establish that arthritis 
began in service or was manifest within one year of 
separation.  There was no chronic arthritis disability shown 
during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from separation from service onward.  
Rather, the record establishes that over three decades after 
active duty separation, the veteran was diagnosed as having 
arthritis.  Despite the veteran's contentions that he had 
arthritis since service, the record is devoid of supporting 
evidence.  

In essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim).  The post-
service VA medical records do not show arthritis until 2000.  
Arthritis of the left knee and left hip was not manifest 
during service, within one year of separation, and is not 
attributable to service

Accordingly, service connection for arthritis of the left 
knee and/or the left hip is denied.  


Depression as Secondary to Prostate Cancer

The veteran has been diagnosed as having an adjustment 
disorder with depressed mood which a VA examiner attributed 
to his prostate cancer.  See VA examination report dated in 
June 2003.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Service connection is not in effect for prostate cancer.  The 
Board recognizes that the outcome of the Haas matter may 
impact this issue, should the veteran choose to again seek 
service connection for prostate cancer.  However, at this 
time, service connection is not in effect.  Thus, secondary 
service connection may not be granted.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a skin disorder is denied.  

Service connection for arthritis of the left knee is denied.

Service connection for arthritis of the left hip is denied.  

Service connection for depression as secondary to prostate 
cancer is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


